    8:20-cr-00083-JMG-MDN Doc # 65 Filed: 07/02/20 Page 1 of 1 - Page ID # 155
                                                                                                       -
                                  IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF NEBRASKA


                                                                  CASE NO.   Z·   U C/c if3
                                      Plaintiff,
         vs.
                                                                WAIVER OF PERSONAL
fr<':>    -"\_   c.,'   7 nt e, ;'f
                                                            APPEARANCE AT ARRAIGNMENT
                                                                    AND ORDER
                                      Defendant.

         Pursuant to Federal Rule of Criminal Procedure l0(b), the defendant hereby waives
personal appearance at the arraignment on the charge[s] currently pending against the defendant
in this court.
         (1)        The defendant affirms receiving a copy of the Choose an item.;
         (2)        The defendant understands the right to appear personally before the Court for an
arraignment on the charge[s], and voluntarily waives that right; and
         (3)        The defendant pleads not guilty to all counts of the Choose an item ..

     /                                                        I
                                                         Date


                                                          Date

                                                   ORDER
         IT IS ORDERED that Defendant's waiver is hereby accepted, and Defendant's not guilty
plea to all counts is entered on record with the Clerk of Court.


         DATED: 7/2/2020

                                                          BY THE COURT:



                                                          MAGISTRATE JUDGE
                                                          UNITED ST ATES DISTRICT COURT
